Citation Nr: 1530289	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $10,988.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1958 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 denial of waiver over overpayment issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The claim on appeal relies in part upon information contained in a separate Income Verification Match (IVM) folder.  VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, provides for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.  Any further adjudication of this claim should take into consideration the existence of the IVM folder.


FINDINGS OF FACT

1.  The creation of an overpayment of VA compensation benefits was not due to the Veteran's fraud, misrepresentation, or bad faith. 

2.  The creation of debt in the amount of $10,988.00 was through a combination of faults, and recovery would create an undue hardship, and defeat the purpose of the underlying benefit.


CONCLUSIONS OF LAW
 
1.  An overpayment of $10,988.00 was not due to fraud, misrepresentation, or bad faith of the Veteran.  38 U.S.C.A. §§ 5107, 5302(c) (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).
 
2.  Recovery of an overpayment of VA pension benefits in the amount of $10,988.00, would be against the principles of equity and good conscience and is, therefore, waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Overpayment

The Veteran is seeking a waiver for repayment of indebtedness created as a result of an overpayment of pension benefits between February 2009 and July 2013.  The Veteran had initially been awarded nonservice-connected pension in March 2001, effective February 1, 2001.  While the Veteran was collecting nonservice-connected pension benefits, he periodically received notices asking for him to verify his level of income and assets.  As an example, in March 2003 VA sent the Veteran a letter to "remind [him] to tell [VA] immediately if there is any changes in [his] income or that of [his] family," as such changes may affect the amount of money which he was eligible to receive through his nonservice-connected pension.

Beginning in December 2007, the Veteran began receiving annual notices which clarified that he would no longer be sent an Eligibility Verification Report (EVR) because his only source of income was from the US Social Security Administration (SSA).  Nonetheless, he was warned that if his situation changed, he would need to submit notice of such change to VA.

According to a December 2009 report of contact, the Veteran had a stroke and was "not doing well."  Thereafter an income verification report was submitted on the Veteran's behalf showing that his only income was from SSA, and showing that he had no other assets.  Accordingly, the Veteran again received a December 2009 letter stating that because SSA income was his only income, he would not be required to complete an EVR.

In January 2013, VA wrote to inform the Veteran that the Department was dropping any requirement to complete an annual EVR as a prerequisite for receiving pension benefits, explaining that the change had occurred due in part to expansion of data matching agreements between VA, SSA, and the Internal Revenue Service (IRS).  Nonetheless, the Veteran was advised that he was still responsible for notifying VA of changes in income for himself or family members.

In February 2013 VA notified the Veteran that the Department received information reflecting the deposit of monies into a bank account associated with the Veteran's Social Security Number during 2009.  Such deposits were considered income which had not previously been disclosed.  In 2009, a veteran receiving with no dependents and an income of more than $11,830.00 per year, was ineligible to have received nonservice-connected pension benefits.  

Regrettably, when added to the Veteran's SSA income, the additional income found to have been received through his bank account put the Veteran over the threshold of $11,830.00 earned in 2009.  In August 2013 the Veteran was notified that his nonservice-connected pension benefits were stopped, effective February 1, 2009, and was notified of the resulting $10,988.00 overpayment created as a result.

The Veteran now seeks a waiver of such overpayment, which would absolve him of any obligation to pay back these funds.  Waiver of repayment of indebtedness is statutorily precluded if there is any indication of fraud, misrepresentation of a material fact, or bad faith on the part of the person having an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b). 

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2014). 

Pursuant to 38 C.F.R. § 3.901(a), fraud has been defined as: "[A]n act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists, in agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits . . ."

Misrepresentation of a material fact must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b). 

Bad faith has been defined as: "[g]enerally describ[ing] unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

As an initial matter, the Board finds that the record reflects no indication of fraud, misrepresentation of a material fact, or bad faith on the part of the Veteran.  Rather the record reflects the Veteran had memory loss and resides in a residential care facility.  The Board reasonably infers that the lack of declaration of the bank account in question can be explained by the fact that the Veteran's agent - rather than the Veteran himself - completed and submitted the December 2009 income verification report showing that his only income was from SSA.  Of note, at no time during the period on appeal has the Veteran, or any person acting on his behalf, claimed any medical expenses in spite of having been informed that such expenses may be subtracted from his countable income.  See e.g. 38 C.F.R. § 3.272 (allowing certain medical expenses to be excluded from income).  In other words, it is possible the Veteran may have overstated his income as he never reported significant amounts that could be subtracted.  

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.965(a) (2014); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  See Ridings, supra; Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Having reviewed and considered all facets of this case, the Board finds that equity and good conscience do indeed necessitate the grant of the waiver sought.  The Board recognizes that following his stroke, the Veteran has been of limited mental capacities and has relied on others to assist him in seeking VA benefits.  See November 2013, Notice of Disagreement.  While the complexities of VA laws and regulations is no excuse for not following them, the Board is sympathetic to the Veteran's situation and finds little fault on his part in failing to report the income at issue.  See e.g. Barrett v. Principi, 363 F.3d 1316, 1318 (2004)(noting that mental incapacity may justify equitable tolling when the "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'").  Here, although the Veteran has never been found to be officially incompetent, the record clearly reflects that after his stroke he had trouble with memory loss.  See March 2001 VA treatment record.  Likewise, the Board finds that VA is of little fault insofar as the Veteran has been repeatedly told - over the course of many years - the income reporting requirements that he is expected to adhere to.

In addressing the remaining four factors enumerated in 38 C.F.R. § 1.965(a), the RO noted that the Veteran's name is associated with a bank account containing over $27,000 in assets, thus allowing him to more than pay back the validly created debt in question.  The Veteran contends, however, that he shares this account with his mother, and that in fact these funds belong primarily to her.  In the December 2013 statement of the case, the RO states that the recepit of nonservice-connected pension is an "income-based program intended to give beneficiaries a minimum level of financial security," and thus because the Veteran apparently has access to assets which are capable repaying the debt, that such repayment would not cause a financial hardship.

The Board notes that financial hardship is not one of the enumerated factors for consideration.  Rather, the standard of undue hardship relates to "whether [debt] collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  Even assuming that the funds in question were divided equally between the Veteran and his mother, payment of the debt would deprive the Veteran of nearly all of these savings - a result which the Board finds to be an undue hardship.  Furthermore, the Veteran currently resides at a residential care facility.  As noted above, on his August 2013 financial status report, he alluded to the fact that his "income goes to residential care facility" but did not specify the amount.  An accompanying statement from the owner of the facility indicated that the $980 total from the monthly Social Security and VA pension "is used to pay his room and board at a residential care facility."  Thus, collection of the debt would cause undue hardship to the Veteran as it would deprive him of the ability to pay for his residential care facility and thus only further solidify the Veteran's need and reliance upon these benefits.  

The Board finds both that waiving the debt in question does result in an unjust enrichment, and that there is no evidence to suggest that the Veteran changed positions to his detriment in reliance on his nonservice-connected pension benefits.  

Nonetheless, when all six of the foregoing factors are weighed, equity and good conscience dictate that the Veteran's application for waiver of repayment of debt should be granted.  Jordan, 10 Vet. App. 171.  Specifically, considering the Veteran's medical condition and the fact that he never reported medical expenses that could have reduced his income (and had those been claimed potentially could have met the income requirements for nonservice-connected pension benefits), the Board finds that while the overpayment result in unjust enrichment of the Veteran, denying his request for a waiver would result in undue hardship.  Accordingly, waiver of the overpayment in the amount of $10,988.00 is warranted.

Notice

Under 38 U.S.C.A. § 5302, VA is required to notify a beneficiary who is the subject of overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment.  See 38 U.S.C.A. § 5302(a) (West 2014).  The evidence reflects that the Veteran was aware of the right to apply for a waiver of overpayment because he filed for such in August 2013.  Thus, a defect, if any, as to notice, has not been prejudicial to the Veteran.


ORDER

A waiver of recovery of an overpayment of nonservice-connected pension benefits under, in the amount of $10,988.00, is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


